t c memo united_states tax_court the manchester group and subsidiaries formerly torrey enterprises inc and subsidiaries formerly torrey development_corporation and subsidiaries petitioners v commissioner of internal revenue respondent docket no filed date j clancy wilson for petitioners william h quealy jr and alice m harbutte for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this case is before the court on petitioners' motion for leave of court to file motion to vacate or revise decision to seek litigation costs under code sec_7430 petitioners' motion for leave on date the court entered a decision in this case pursuant to the agreement of the parties ninety-four days later on date the court filed petitioners' motion for leave and lodged two additional motions submitted by petitioners namely motion to vacate or revise decision to seek litigation costs under code sec_7430 petitioners' motion to vacate and motion for reasonable_litigation_costs petitioners' motion for litigation costs the issues for decision are as follows unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the court_of_appeals for the ninth circuit has held that petitioners' motion for leave was timely filed because it was mailed within days after the decision in the case was entered 113_f3d_1087 9th cir revg tcmemo_1994_604 whether we should exercise our discretion and grant petitioners' motion for leave and thereby file petitioners' motion to vacate and if so whether we should grant petitioners' motion to vacate neither party requested an evidentiary hearing and the court concludes that such a hearing is not necessary for the proper disposition of petitioners' motion for leave and motion to vacate we therefore decide the matter before us based on the record that has been developed to date petitioners' principal_place_of_business was in san diego california at the time that the petition was filed with the court background in date respondent sent petitioners a notice_of_deficiency in the notice respondent determined the following deficiency and additions to tax in petitioners' consolidated income_tax for the taxable_year ended date additions to tax_deficiency sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure of the interest due on dollar_figure although only petitioner's motion for leave is presently before the court petitioners' motion to vacate is essentially identical to petitioners' motion for leave respondent also determined in the notice that petitioners were liable for additional interest under sec_6621 by virtue of a substantial_underpayment of tax attributable to a tax-motivated transaction the deficiency in income was essentially attributable to respondent's determination that petitioners derived substantial gain in a complex transaction involving the disposition of an indirect interest in an office building in date petitioners filed a timely petition contesting respondent's determinations at the same time petitioners designated san diego california as the place of trial the petition was subscribed by j clancy wilson the attorney who has continued to represent petitioners throughout these proceedings petitioners' counsel was formerly an attorney for the tax_division of the u s department of justice he is also certified by the state of california as a specialist in taxation law and is an experienced tax litigator in date an answer was filed by respondent's district_counsel office in san diego shortly thereafter in date the case was referred to respondent's appeals_office in san diego for settlement consideration because of the amounts in controversy and the complexity of the issues the case was assigned to a senior appeals officer on date while negotiations between the parties were ongoing the court served the parties with notice that this case would be called for trial at the court's trial session scheduled to commence on date in san diego in late september or early date respondent's appeals_office after a period of consultation with respondent's attorneys in both san diego and washington d c decided to concede the deficiency additions to tax and additional interest as determined in the notice_of_deficiency and so notified petitioners' counsel sometime thereafter respondent sent a settlement document to petitioners' counsel for his review and signature the settlement document was a standard stipulated decision consisting of a form of decision which embodied respondent's concession of the deficiency additions to tax and additional interest and a stipulation to be signed by counsel for the parties agreeing to entry of the form of decision by the court the stipulated decision was silent regarding litigation costs petitioners' counsel reviewed the stipulated decision and revised its language in revising the language petitioners' counsel did not introduce the issue of litigation costs the nature of the revision made by petitioners' counsel appears to relate to the description of the additions to tax and additional interest addressed in the stipulated decision petitioners' counsel executed the stipulated decision in date nevertheless petitioners' counsel did not intend the stipulated decision to be conclusive as to litigation costs in date respondent's counsel executed the stipulated decision and forwarded it to the court on date the court received the stipulated decision the portion consisting of the form of decision recited that pursuant to the agreement of the parties in this case petitioners were not liable for any deficiency additions to tax or additional interest for the taxable_year in issue the portion consisting of the stipulation recited that it is hereby stipulated that the court may enter the foregoing decision in the above-entitled case and was executed by counsel for the parties as previously indicated the stipulated decision was silent regarding litigation costs on date the court executed the form of decision and formally entered decision pursuant to the agreement of the parties the decision also on date the court served conformed copies of the decision on the parties thereafter the court struck petitioners' case from the date trial session in san diego in date respondent closed the administrative and litigation files related to this case and discarded certain handwritten notes and other such informal materials that had been generated prior to the entry of the decision on date the 89th day after the decision was entered petitioners mailed their motion for leave motion to vacate and motion for litigation costs to the court all three motions were received by the court on date the 94th day after the decision was entered on the same day date the court filed petitioners' motion for leave and lodged petitioners' motion to vacate and petitioners' motion for litigation costs prior to date petitioners had not disclosed their intention of seeking litigation costs however at the time that he executed the stipulated decision in date petitioners' counsel fully contemplated that petitioners would seek litigation costs nevertheless petitioners' counsel did not mail petitioners' three motions to the court until date petitioners' counsel intentionally delayed submitting the motions for two reasons first petitioners' counsel was concerned that claiming litigation costs might cause respondent to withhold concession of the amounts in issue in the present case second petitioners' counsel was concerned that claiming litigation costs might negatively influence the resolution of another dispute between petitioners and respondent that was also under consideration by respondent's appeals_office in san diego therefore in an effort to avoid burning bridges petitioners' counsel intentionally delayed submitting a motion for litigation costs until the eve of the expiration of the 90-day period that typically leads to the finality of a stipulated decision see sec_7481 sec_7483 discussion a time and manner of making a claim for litigation costs petitioners advance arguments in support of their view that they are entitled without first filing a motion to vacate decision to file a motion for litigation costs at any time before the decision becomes final thus petitioners contend that we must consider the merits of their motion for litigation costs without regard to their motion for leave we disagree for the reasons discussed in our prior opinion manchester group v commissioner tcmemo_1994_604 revd on another issue 113_f3d_1087 9th cir we hold as before that we will not consider the merits of petitioners' motion for litigation cost sec_5 the other dispute apparently involved another taxable_year in respect of which a 30-day_letter had been issued unless and until we first grant petitioners' motion for leave and then grant petitioners' motion to vacate the reasoning that supports our holding is set forth in our prior opinion and will not be repeated herein see manchester group v commissioner tcmemo_1994_604 however we make mention of several cases that petitioners cite in support of their argument that a motion for litigation costs may be filed at any time before a decision becomes final we do not think that these cases support such proposition in each case it appears that a motion to vacate the decision or for litigation costs was mailed or delivered to the court within days after the entry of the decision and in no case was there anything to suggest that the taxpayer intentionally delayed submitting an appropriate motion see comer v commissioner 958_f2d_136 6th cir 93_tc_256 affd in part revd in part and remanded 936_f2d_736 2d cir in 113_f3d_1087 9th cir the court_of_appeals did not take issue with our holding that petitioners' motion for litigation costs was not separately reviewable rather the court_of_appeals reversed our dismissal for lack of jurisdiction and remanded this case to decide the motion for leave on the merits in reaching its conclusion the court_of_appeals appeared to agree that petitioners' motion to vacate cannot be considered without first granting petitioners' motion for leave thus as the tax_court held the motion to vacate could not be considered without first granting the motion for leave because more than thirty days had passed id pincite 88_tc_492 bouterie v commissioner tcmemo_1993_510 revd and remanded 36_f3d_1361 5th cir b the interests of justice in the alternative to their argument that their motion for litigation costs is separately reviewable petitioners argue that we should grant their motion for leave in this regard petitioners argue that the inadvertent actions of petitioners' counsel should be viewed in light of the lack of specific guidance in the tax_court rules as to when a party should move for litigation costs therefore according to petitioners justice would be served by granting their motion for leave we disagree with both the premise and the conclusion of petitioners' argument whether to grant or deny a motion for leave is a matter that lies within the sound discretion of the court 872_f2d_245 8th cir affg tcmemo_1987_1 92_tc_1079 in deciding what action to take we are guided primarily by whether it would be in the interest of justice to vacate the prior decision but we also recognize that litigation must end at sometime estate of egger v commissioner supra citation omitted see also 304_f2d_136 9th cir in the present case justice does not demand that we grant petitioners' motion for leave first we disagree with the assertion that the actions of petitioners' counsel were inadvertent rather the record clearly demonstrates that petitioners' counsel intentionally delayed submitting petitioners' various motions until the eve of the expiration of the 90-day period that typically leads to the finality of a stipulated decision petitioners' counsel intentionally delayed submitting the motions for what he regarded as strategic reasons thus it cannot be said that the actions of petitioners' counsel were inadvertent second we disagree that our rules lack specific guidance regarding the time when a claim for litigation costs should be made we have previously discussed at length the provisions of our rules regarding the time and manner of making a claim for litigation costs see manchester group v commissioner tcmemo_1994_604 and we will not repeat that discussion herein suffice it to say that petitioners' counsel should not have waited to file the instant motions until the 89th day after the entry of the stipulated decision if he did not intend it to be conclusive as to litigation costs rather when respondent cf 859_f2d_115 9th cir holding that a taxpayer's misunderstanding of the tax court's rules is insufficient to overcome the doctrine_of finality mailed the settlement document to petitioners' counsel for his review and signature if not sooner petitioners' counsel should have alerted respondent to petitioners' claim for litigation costs at that point either the proposed stipulated decision could have been revised to reflect petitioners' entitlement to litigation costs see rule a or the parties could have executed a stipulation of settled issues see rule a c b and c thereby preserving the issue of litigation costs for subsequent disposition by the court petitioners could then have filed their motion for litigation costs accompanied by the stipulation of settled issues see rule c alternatively petitioners' counsel having executed the stipulated decision in date but not intending that it be conclusive as to litigation costs could have filed the motion to vacate within the 30-day period provided by rule see rule a however petitioners' counsel did not pursue either of these alternatives because they did not comport with his litigation strategy c public policy petitioners assert that they incurred substantial costs in defending against what they regard as respondent's unreasonable position petitioners then argue that because sec_7430 was enacted by congress to deter the commissioner from taking unreasonable positions public policy would be served by granting their motion for leave we agree that sec_7430 was enacted by congress to deter unreasonable conduct by the commissioner indeed the legislative_history of sec_7430 sets forth some guidelines for determining whether the commissioner's conduct was unreasonable the committee intends that the determination by the court on this issue is to be made on the basis of the facts and legal precedents relating to the case as revealed in the record other factors the committee believes might be taken into account in making this determination include whether the government used the costs and expenses of litigation against its position to extract concessions from the taxpayer that were not justified under the circumstances of the case whether the government pursued the litigation against the taxpayer for purposes of harassment or embarrassment or out of political motivation and such other factors as the court finds relevant h rept pincite petitioners' counsel intentionally delayed submitting petitioners' three motions because of his concern that a claim for litigation costs might cause respondent to withhold concession of the amounts in issue in the present case and might negatively influence the resolution of a dispute in a collateral matter neither of these reasons constitutes good cause and in the absence of good cause we are unwilling to allow petitioners to ignore the orderly procedures of this court as embodied in rule in short the public policy of sec_7430 to which we give expression through our rules simply does not justify a waiver of rule in this instance d impact on the judicial process we think that the court has an interest in this matter that petitioners do not recognize the court has an interest in fostering respect for the judicial process and accomplishing orderly disposition of its workload in part the court seeks to foster respect for the judicial process through the evenhanded enforcement of its rules which are designed to secure the just speedy and inexpensive determination of every case see rule b see also sec_7453 if a party in the pursuit of its own agenda is permitted to disregard the procedures established by this court unfairness to others and disruption of the court's processes occur see estate we note that sec_7430 precludes an award of litigation costs with respect to any portion of the court_proceeding during which the prevailing_party has unreasonably protracted such proceeding it is apparent therefore that the statute itself does not excuse intentional delay by a taxpayer cf 304_f2d_136 9th cir quoting and adopting 167_f2d_71 3d cir the tax_court is authorized to determine whether its rules are complied with and where its decision of such questions is not shown to be clearly wrong it should not be disturbed of quirk v commissioner 60_tc_520 dollar_figure this is particularly true if the party has disregarded those procedures intentionally as we have already stated petitioners' counsel should not have executed the stipulated decision and waited to file the instant motions until days after its entry if he did not intend the stipulated decision to be conclusive as to litigation costs however by so doing he signaled to the court as well as respondent that all of the issues in the case specifically including the issue of litigation costs had been resolved by the parties as a consequence the court struck this case from the date trial session in san diego in contrast if a stipulation of settled issues had been filed the court would have known that the issue of litigation costs remained in the case and might have been able to entertain that issue at the san diego trial session regardless the fact remains that the integrity of the court's rules was compromised through the rules of this court were adopted for serious reasons and are not to be taken lightly time limitations for example are necessary to ensure the speedy and efficient disposition of cases so that evidence and witnesses will not grow stale litigation before this court would be significantly slowed if we routinely countenanced violations of the time limitations set by our rules and of course respondent must be held to the same strict observance of the rules that we require of taxpayers 60_tc_520 petitioners' stratagem of buying time by intentionally waiting until the 11th hour to submit the motion for litigation costs e conclusion whether to grant or deny a motion for leave is a matter that lies within the sound discretion of the court in ruling on such a motion we are guided primarily by whether it would be in the interest of justice to vacate the prior decision justice does not require us to vacate the prior decision in this case petitioners' counsel intentionally delayed mailing the motion for leave to the court until the 89th day after the decision had been entered significantly there was no good cause for such delay further respect for the judicial system is compromised when a party in pursuit of its own litigation strategy is permitted to disregard the procedures established by this court for the orderly disposition of disputes in view of the foregoing we will deny petitioners' motion for leave accordingly we need not address petitioners' motion to vacate to reflect the foregoing an appropriate order will be issued
